Citation Nr: 1757957	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-07 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for left ventricular hypertrophy.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of that hearing has been associated with the Veteran's claims file.

This appeal was previously remanded for additional development in May 2016.  It is now before the Board again.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Up[on review of the evidence of record, the Board finds that a remand is necessary for the procurement of additional, updated private medical records and an addendum VA examination opinion.

In August 2015, the Veteran submitted a Statement in Support of Claim with attached medical records from a private healthcare facility which seem to indicate relevant treatment.  Specifically, those records seem to indicate that the Veteran was potentially diagnosed with and treated for congestive heart failure. 

During his August 2015 Board videoconference hearing, the Veteran indicated, in relevant part, that he was going to continue treatment for a heart condition at that private facility.
Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).

Thus, the AOJ, with the assistance of the Veteran, if necessary, should seek and make sufficient attempts to obtain the Veteran's medical records, current through the present time, from the private healthcare facility indicated in the aforementioned records he submitted with his August 2015 Statement in Support of Claim (Rex Senior Health Center in Raleigh, North Carolina).

Additionally, the Veteran was last afforded a VA examination in connection with this claim in June 2016, but it does not appear that the Veteran's complete and current private medical records from the above-mentioned facility were of record and available for the examiner's review, at that time.  If those records are obtained, an addendum VA examination opinion should be obtained from the June 2016 examiner, who should consider those records and advise whether his opinion has changed as to whether the Veteran has ischemic heart disease and whether any heart conditions that he does have are etiologically related to the Veteran's service or any incident thereof, including his claimed exposure to herbicides (e.g., Agent Orange) or contaminated water at Camp Lejeune between 1965 and 1966 or 1968 and 1969.  See VA Form 21-4138, Statement in Support of Claim dated March 27, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for any heart conditions.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.

If, after making reasonable efforts to obtain said records, the AOJ is unable to secure them, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Then, give the Veteran and his representative sufficient opportunity to respond.

2.  Obtain an addendum medical opinion from the June 2016 VA heart conditions examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed heart disorder.  The Veteran's claims file, including a copy of this remand and the Veteran's private medical records, must be made available to the examiner for review in connection with the opinion.

The examiner is requested to review the record, specifically including the Veteran's private treatment records, and offer another opinion as to which heart conditions the Veteran is currently diagnosed with.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed heart disorder (e.g., hypertensive heart disease, congestive heart failure, left ventricular hypertrophy, etc.) had its onset in service, within one year thereafter, or is otherwise related to the Veteran's military service, including his presumed exposure to herbicide agents (e.g., Agent Orange) and his claimed exposure to contaminated water at Camp Lejeune between the years of 1965 and 1966 and 1968 and 1969.  

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for a heart disability, to include as due to herbicide and chemical exposure, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


